Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


1993 GMC PU Vin #2GTEC19HP1506822,                     Appeal from the 8th District Court of
Appellant                                              Hopkins County, Texas (Tr. Ct. No.
                                                       CV39057).         Memorandum Opinion
No. 06-13-00100-CV         v.                          delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Carter participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED DECEMBER 11, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk